Exhibit 10.1

AGREEMENT

This AGREEMENT (this “Agreement”) is made this 29th day of December, 2011
(the “Effective Date”), by and among HSRE-Campus Crest IA, LLC, a Delaware
limited liability company (“HSRE”), Campus Crest Ventures III, LLC, a Delaware
limited liability company (“Campus Crest”, and collectively with HSRE, the
“Members”), HSRE-Campus Crest I, LLC, a Delaware limited liability company (the
“Joint Venture”) and Campus Crest Properties, LLC, a North Carolina limited
liability company (“CCP”).

R E C I T A L S:

WHEREAS, HSRE and Campus Crest are the sole members of the Joint Venture and the
internal affairs of the Joint Venture are governed by that certain Amended and
Restated Operating Agreement of the Joint Venture, dated as of October 19, 2010,
as amended by that certain First Amendment to the Amended and Restated Operating
Agreement, dated as of October 31, 2011 (as amended, the “JV Agreement”);

WHEREAS, the Joint Venture is the owner of (i) a 100% ownership interest
(the “Statesboro Interest”) in Campus Crest at Statesboro, LLC, a Delaware
limited liability company (the “Statesboro Property Owner”), (ii) a 99% limited
partnership interest (the “Huntsville LP Interest”) in Campus Crest at
Huntsville, LP, a Delaware limited partnership (the “Huntsville Property Owner”
and collectively with the Statesboro Property Owner, the “Property Owners”), and
(iii) a 100% ownership interest (the “Huntsville GP Interest”, and collectively
with the Statesboro Interest and the Huntsville LP Interest, the “Property Owner
Interests”) in HSRE-CC Huntsville GP, LLC, a Delaware limited liability company
(“Huntsville GP”);

WHEREAS, Huntsville GP owns a 1% general partnership interest in the Huntsville
Property Owner;

WHEREAS, (i) the Huntsville Property Owner is the owner of that certain student
housing property in Huntsville, Texas (the “Huntsville Property”) and (ii) the
Statesboro Property Owner is the owner of that certain student housing property
in Statesboro, Georgia (the “Statesboro Property”, and collectively with the
Huntsville Property, the “Properties”);

WHEREAS, the Joint Venture will create a new Delaware limited liability company,
CCP NEWCO, LLC (“CCP Holding”). The Joint Venture’s 100% ownership interest in
CCP Holding shall be referred to herein as the “CCP Holding Interests”; and

WHEREAS, the Members, the Joint Venture and CCP now desire to enter into this
Agreement to cause the following: (i) the Joint Venture will contribute the
Property Owner Interests to CCP Holding, (ii) the Joint Venture will then
distribute to each of Campus Crest and HSRE their pro rata share of the CCP
Holding Interests, 49.9% to Campus Crest and 50.1% to HSRE in accordance with
Section 4.1(b) of the JV Agreement, (iii) HSRE shall assign and transfer its
50.1% ownership interest in CCP Holding to Campus Crest, in consideration for
Campus Crest paying $13,510,000.00 to HSRE and (iv) Campus Crest will distribute
to CCP, its

 

1



--------------------------------------------------------------------------------

sole member, its 100% ownership interest in CCP Holding, all in accordance with
the terms hereunder.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

1. Terms. Except as otherwise specifically sets forth in this Agreement, all
capitalized terms used herein shall have the meanings given such terms in the JV
Agreement.

2. Contribution of Property Owner Interests to CCP Holding. On the Effective
Date, the Joint Venture hereby agrees to contribute the Property Owner Interests
to CCP Holding, pursuant to the form of assignment agreement attached hereto on
Exhibit A.

3. Distribution of the CCP Holding Interests. Immediately following the
contribution described in paragraph 2 above, the Joint Venture hereby agrees to
distribute to each of Campus Crest and HSRE their pro rata share of the CCP
Holding Interests, 49.9% to Campus Crest and 50.1% to HSRE in accordance with
Section 4.1(b) of the JV Agreement.

4. Transfer of Interest in CCP Holding; Consideration. Immediately following the
distribution described in paragraph 3 above, (i) HSRE hereby agrees to assign
and transfer its 50.1% ownership interest in CCP Holding to Campus Crest and
Campus Crest hereby accepts the assignment of the 50.1% ownership interest in
CCP Holding and (ii) Campus Crest hereby agrees to pay $13,510,000.00 to HSRE in
consideration for its 50.1% ownership interest in CCP Holding.

5. Distribution of the CCP Holding Interests. Immediately following the transfer
described in paragraph 4 above, Campus Crest hereby agrees to distribute to CCP
its 100% ownership interest in CCP Holding.

6. Agreement to Direct.

(a) Notwithstanding paragraphs 3, 4 and 5 to the contrary, (i) HSRE hereby
directs the Joint Venture on its behalf to assign and transfer its 50.1%
ownership interest in CCP Holding directly to CCP and (ii) Campus Crest hereby
directs the Joint Venture on its behalf to assign and transfer its 49.9%
ownership interest in CCP Holding directly to CCP. Therefore, in conjunction
with these directions, the Joint Venture shall assign a 100% ownership interest
in CCP Holding to CCP, pursuant to an assignment agreement in the form attached
hereto on Exhibit B.

(b) The Joint Venture directs Campus Crest to pay the consideration described in
paragraph 4 above directly to HSRE.

7. Prorations. The following shall be apportioned between HSRE and Campus Crest
with respect to the Properties, such prorations to be computed based on the
number of days before and after the Effective Date in the month in which the
Effective Date occurs, as of 12:01

 

2



--------------------------------------------------------------------------------

a.m. on the Effective Date, and such prorations, multiplied by 50.1%, shall
increase or decrease the amount of cash disbursed to HSRE:

(a) all collected rents and other sums received under leases at the Properties
(including prepaid rents);

(b) taxes and assessments (including, without limitation, personal property
taxes on the personal property and rent taxes) levied against the Properties;

(c) pre-payments and accrued amounts due under any contracts relating to the
Properties;

(d) accrued income and expenses (including, without limitation, gas, electricity
and other utility charges for which the Joint Venture or the Property Owners are
liable, if any, with such charges to be apportioned on the basis of the most
recent meter reading occurring prior to the Effective Date or, if unmetered, on
the basis of a current bill for each such utility);

(e) all other expenses pertaining to the Properties;

(f) premiums under insurance policies held by the Property Owners that will
continue to be in effect after the Effective Date; and

(g) all accrued and unpaid interest and other amounts due under the mortgage
loans encumbering the Properties, together with a credit to HSRE for the amount
of any reserve accounts held by the lender to the extent retained for the
benefit of the Property Owners after the Effective Date.

HSRE and Campus Crest agree that, subject to the provisions of Paragraph 8
hereof, the parties shall execute a Closing Statement on the Effective Date in
the form attached hereto as Exhibit C containing the correct and agreed-upon
proration of the items described in this Paragraph 7.

8. Method of Prorations. Notwithstanding anything contained in the foregoing
provisions:

(a) Real estate and personal property taxes and assessments will be prorated
between HSRE and Campus Crest for the period for which such taxes are assessed,
regardless of when payable. The estimated tax amount calculated for appraisal
purposes, and to be used for proration purposes, is $496,787.33. Any taxes paid
at or prior to the Effective Date shall be prorated based upon the amounts
actually paid. If taxes and assessments for the fiscal year in which the
Effective Date occurs or any prior years have not been paid before the Effective
Date, Campus Crest shall be credited by HSRE at the Effective Date with an
amount equal to that portion of such taxes and assessments which are ratably
attributable to the period before the Effective Date and Campus Crest shall pay
the taxes and assessments prior to their becoming delinquent. If taxes and
assessments for the fiscal year in which the Effective Date occurs have been
paid before the Effective Date, HSRE shall be credited by Campus Crest at the
Effective Date with an amount equal to that portion of such taxes and
assessments which are ratably attributable

 

3



--------------------------------------------------------------------------------

to the period from and after the Effective Date. All prorations for real estate
taxes that are based on estimates shall be reprorated when the actual taxes for
the applicable period are ascertainable.

(b) Rents collected after the Effective Date shall be deemed to apply first to
current rents and rents accrued subsequent to the month in which the Effective
Date occurred, second to the month in which the Effective Date occurred, subject
to the applicable proration, and third to delinquent Rents accrued prior to the
month in which the Effective Date occurred. If Campus Crest collects rent
subsequent to the Effective Date that, based on the foregoing, should be applied
to the Joint Venture’s period of ownership of the Properties, Campus Crest shall
promptly pay 50.1% of such rent to HSRE. Rents collected by the Joint Venture or
HSRE after the Closing to which Campus Crest is entitled under this Paragraph
8(b) shall be promptly delivered to Campus Crest.

(c) Either party shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment provided written notice thereof is given to
the other party within one (1) year of the Effective Date and both parties agree
upon the amount of the post-Closing adjustment; provided, however, that the one
(1) year limitation shall not apply with respect to real estate taxes.

9. Closing Costs. Except as otherwise specifically set forth in this Agreement,
Campus Crest shall be responsible to pay the following closing costs and other
costs incurred in connection with the transactions contemplated by this
Agreement: (i) to the extent required by Campus Crest, the cost of any
endorsements to the existing base title policy and the cost of any Survey, all
recording costs and one-half of any escrow costs; (ii) transfer, documentary and
similar taxes related to the sale of the Property Owners Interest and/or CCP
Holding Interest, if any; (iii) the fees of HSRE’s attorneys, in an amount equal
to $9,000; (iv) the fees of Campus Crest’s attorneys; and (v) any assumption fee
payable to a lender in connection with such lender’s approval of the
transactions contemplated by this Agreement in connection with the purchase and
sale of the Property Owner Interests and CCP Holding Interest. HSRE shall be
responsible to pay one-half of any escrow costs incurred. In the event of a
conflict of the allocation of closing costs between this Agreement and the JV
Agreement, the terms and conditions of this Agreement shall control.

10. Miscellaneous.

(a) Amendments. This Agreement may not be modified, altered or amended except
pursuant to a written instrument executed by the parties hereto.

(b) Assignment. This Agreement may not be assigned, in whole or in part, by any
party hereto without the consent of the other parties.

(c) Binding Agreement. This Agreement shall be binding on the parties hereto,
and their authorized representatives, successors and assigns.

(d) Counterparts. This Agreement may be executed in counterparts and all
counterparts shall be considered part of one Agreement binding on all parties
hereto.

 

4



--------------------------------------------------------------------------------

(e) Entire Agreement. This Agreement supersedes any prior agreement and contains
the entire agreement of the parties or their predecessors in interest with
respect to the subject matter hereof.

(f) Governing Law. This Agreement, and the application or interpretation hereof,
shall be governed by the laws of the State of Delaware.

(g) Headings. All section headings in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.

(h) Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders, the
singular shall include the plural and vice versa as the context may require.

(i) Waiver. No consent or waiver, express or implied, by either party to or of
any breach or default by the other party in the performance of this Agreement
shall be construed as a consent or waiver to or of any subsequent breach or
default in the performance by such other party of the same.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed on the day and year first above
written.

 



HSRE:

HSRE-CAMPUS CREST IA, LLC, a Delaware limited liability company

By:

  HSREP II Holding, LLC, a Delaware limited liability company, its sole member  
By:   HSRE REIT II, a Maryland real estate investment trust, a member

    By:  

/s/ Stephen Gordon

      Name:   Stephen Gordon       Its:   Trustee CAMPUS CREST: CAMPUS CREST
VENTURES III, LLC, a Delaware limited liability company, a member

By:

  Campus Crest Properties, LLC, a North Carolina limited liability company,
its Manager

   By:  

/s/ Donald L. Bobbitt, Jr.

   Name:   Donald L. Bobbitt, Jr.    Its:   Manager JOINT VENTURE: HSRE-CAMPUS
CREST I, LLC, a Delaware limited liability company

By:

  Campus Crest Ventures III, LLC, a Delaware limited liability company, a member

  By:    Campus Crest Properties, LLC, a North Carolina limited liability
company, its Manager

     By:  

/s/  Donald L. Bobbitt, Jr.

       Name:    Donald L. Bobbitt, Jr.        Its:   Manager

 

 

[Signature Page to the Contribution and Distribution Agreement]



--------------------------------------------------------------------------------

CCP: CAMPUS CREST PROPERTIES, LLC, a North Carolina limited liability company

By:

 

/s/ Donald L. Bobbitt, Jr.

Name:

  Donald L. Bobbitt, Jr.

Its:

  Manager

[Signature Page to the Contribution and Distribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of the
29th day of December, 2011 (the “Effective Date”), is executed by and between
HSRE-CAMPUS CREST I, LLC, a Delaware limited liability company (“Assignor”), and
CCP NEWCO, LLC, a Delaware limited liability company (“Assignee”). All
capitalized terms that are not otherwise defined herein shall have the meanings
ascribed to them in the Agreement (as defined below).

RECITALS

WHEREAS, Assignor is the owner of (i) a 100% ownership interest (the “Statesboro
Interest”) in Campus Crest at Statesboro, LLC, a Delaware limited liability
company (the “Statesboro Property Owner”), (ii) a 99% limited partnership (the
“Huntsville LP Interest”) interest in Campus Crest at Huntsville, LP, a Delaware
limited partnership (the “Huntsville Property Owner”), (iii) a 100% ownership
interest (the “Huntsville GP Interest, and collectively with the Statesboro
Interest and the Huntsville LP Interest, the “Property Owner Interests”) in
HSRE-CC Huntsville GP, LLC, a Delaware limited liability company (“Huntsville
GP”), and (iv) a 100% ownership interest in Assignee;

WHEREAS, Assignor, HSRE-Campus Crest IA, LLC, Campus Crest Ventures III, LLC,
and Campus Crest Properties, LLC, entered into that certain Agreement, dated as
of the Effective Date (the “Agreement”); and

WHEREAS, in accordance with the Agreement, Assignor desires to sell, assign and
transfer all of its Property Owner Interests to Assignee, and Assignee desires
to accept the Property Owner Interests as a contribution to capital pursuant to
the terms and conditions contained in the Agreement.

NOW THEREFORE, IN CONSIDERATION of the mutual promises contained in this
Assignment, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Assignor hereby agrees as follows:

1. Assignment and Assumption. Assignor hereby assigns and transfers to Assignee,
all of Assignor’s right, title and interest in the Property Owner Interests.
Assignee hereby accepts assignment of the Property Owner Interests and assumes
all obligations with respect thereto.

2. Further Assurances. Assignor agrees to execute such further documents as
Assignee may deem reasonably necessary or desirable to effectuate the purposes
of this Assignment.

 

A-1



--------------------------------------------------------------------------------

3. Miscellaneous. This Assignment (including all Recitals and Exhibits hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior understandings, if any, with respect
thereto.

(A) This Assignment shall be governed by the laws of the State of Delaware,
without regard to its conflict of law provisions.

(B) This Assignment shall bind and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, assigns and
personal representatives.

(C) This Assignment may be executed in two or more counterparts, each of which
shall be deemed an original, but and all of which shall constitute one and the
same instrument.

[Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

This Assignment is effective as of day and year first above written.

 



ASSIGNOR: HSRE-CAMPUS CREST I, LLC, a Delaware limited liability company

By:

  Campus Crest Ventures III, LLC, a Delaware limited liability company, a member
  By:    Campus Crest Properties, LLC, a North Carolina limited liability
company, its manager

     By:  

 

     Name:   Donald L. Bobbitt, Jr.      Its:   Manager ASSIGNEE: CCP NEWCO,
LLC, a Delaware limited liability company

By:

  HSRE-Campus Crest I, LLC, a Delaware limited liability company   By:    Campus
Crest Ventures III, LLC, a Delaware limited liability company, a member

     By:   Campus Crest Properties, LLC, a North Carolina limited liability
company, its manager

      By:  

 

       Name:   Donald L. Bobbitt, Jr.        Its:   Manager

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment”), dated as of the 29th day of
December, 2011 (the “Effective Date”), is executed by and between HSRE-Campus
Crest I, LLC, a Delaware limited liability company (“Assignor”), Campus Crest
Properties, LLC, a North Carolina limited liability company (“Assignee”),
HSRE-Campus Crest IA, LLC, a Delaware limited liability company (“HSRE”) and
Campus Crest Ventures III, LLC, a Delaware limited liability company (“Campus
Crest”). All capitalized terms that are not otherwise defined herein shall have
the meanings ascribed to them in the Agreement (as defined below).

RECITALS

WHEREAS, Assignor is the owner of a one hundred percent (100%) ownership
interest (the “CCP Holding Interest”) in CCP NEWCO, LLC, a Delaware limited
liability company (“CCP Holding”), which, in turn, owns (i) a 100% ownership
interest in Campus Crest at Statesboro, LLC, a Delaware limited liability
company (the “Statesboro Property Owner”), (ii) a 99% limited partnership
interest in Campus Crest at Huntsville, LP, a Delaware limited partnership (the
“Huntsville Property Owner”), and (iii) a 100% ownership interest in HSRE-CC
Huntsville GP, LLC, a Delaware limited liability company (“Huntsville GP”);

WHEREAS, the internal affairs of CCP Holding are governed by that certain
Limited Liability Company Operating Agreement of CCP Holding, dated as of the
date hereof, (the “CCP Holding Operating Agreement”); and

WHEREAS, concurrently with the execution of this Assignment, the Parties have
entered into that certain Agreement, dated of the date hereof (the “Agreement”),
pursuant to which Assignor has been directed, on behalf of HSRE and Campus
Crest, to sell, assign and transfer the CCP Holding Interest, all on the terms
and conditions set forth in this Assignment.

NOW THEREFORE, IN CONSIDERATION of the mutual promises contained in this
Assignment, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereby agrees as follows:

1. Assignment and Assumption. Assignor hereby assigns and transfers to Assignee
the CCP Holding Interest, including, without limitation, all of Assignor’s
rights to profits and distributions of cash after the date hereof under the CCP
Holding Operating Agreement (the “Assigned Interest”). Assignee hereby accepts
assignment of the Assigned Interest and assumes all obligations with respect
thereto.

2. Consideration. Concurrently with the execution of this Assignment and in
consideration for the Assignment and pursuant to the Agreement, Campus Crest
shall pay $13,510,000.00 to HSRE.

3. Further Assurances. Assignor agrees to execute such further documents as
Assignee may deem reasonably necessary or desirable to effectuate the purposes
of this Assignment.

 

B-1



--------------------------------------------------------------------------------

4. Miscellaneous. This Assignment (including all Recitals and Exhibits hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior understandings, if any, with respect
thereto.

(A) This Assignment shall be governed by the laws of the state of Delaware,
without regard to its conflict of law provisions.

(B) This Assignment shall bind and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, assigns and
personal representatives.

(C) This Assignment may be executed in two or more counterparts, each of which
shall be deemed an original, but and all of which shall constitute one and the
same instrument. Signatures hereon sent by facsimile or other electronic
transmission may be treated as original signatures.

[Signatures on following page]

 

B-2



--------------------------------------------------------------------------------

This Assignment is effective as of day and year first above written.

 

ASSIGNOR: HSRE-CAMPUS CREST I, LLC, a Delaware limited liability company By:  
Campus Crest Ventures III, LLC, a Delaware limited liability company, a member  
            By:   Campus Crest Properties, LLC, a North Carolina limited
liability company, its Manager

      By:  

 

    Name:     Donald L. Bobbitt, Jr.     Its:        Manager HSRE: HSRE-CAMPUS
CREST IA, LLC, a Delaware limited liability company By:   HSREP II Holding, LLC,
a Delaware limited liability company, its sole member   By:   HSRE REIT II, a
Maryland real estate investment trust, a member          

     By:  

 

         Name:   Stephen Gordon          Its:   Trustee

ASSIGNEE: CAMPUS CREST PROPERTIES, LLC, a North Carolina limited liability
company

By:  

 

Name:   Donald L. Bobbitt, Jr. Its:     Manager              

 

 

CAMPUS CREST:

CAMPUS CREST VENTURES III, LLC, a Delaware limited liability company, a member
By:   Campus Crest Properties, LLC, a North Carolina limited liability company,
its Manager

    By:  

 

     Name:   Donald L. Bobbitt, Jr.      Its:     Manager            

 



--------------------------------------------------------------------------------

EXHIBIT C

CLOSING STATEMENT

[to be attached]